              Case:20-01947-jwb       Doc #:25 Filed: 06/05/2020        Page 1 of 3




                         UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF MICHIGAN

In re:
                                                            Chapter 11
BARFLY VENTURES, LLC, et al,1                               Case No. 20-01947-jwb
                                                            Hon. James W. Boyd
                       Debtors.
                                                            Joint Administration Pending
______________________________________/

         MOTION FOR ADMISSION PRO HAC VICE PURSUANT TO LBR 9010-3

         John W. Lucas (“Lucas”), an attorney license to practice law and a member of the law

firm of Pachulski Stang Ziehl & Jones, LLP, moves this Court for admission pro hac vice (the

“Motion”), under United States Bankruptcy Court for the Western District of Michigan Local

Rule 9010-3, to appear in these chapter 11 cases, and any related contested matters or adversary

proceedings, as counsel for the Debtors. In support, Lucas states the following:

         1.     Lucas is licensed to practice in, and is a member in good standing of, the Bars of

the States of California and New York. His business address is 150 California Street, 15th Floor,

San Francisco, CA 94111.          His email address is jlucas@pszjlaw.com.         His New York

professional license number is 4288379 and his California professional license number is

271038.

1
  The Debtors are: Barfly Ventures, LLC (8379), Barfly Management, LLC (6274), 9 Volt, LLC
(d/b/a HopCat)(1129), 50 Amp Fuse, LLC (d/b/a Stella’s Lounge)(3684), GRBC Holdings, LLC
(d/b/a Grand Rapids Brewing Company)(2130), E L Brewpub, LLC (d/b/a HopCat East
Lansing)(5334), HopCat-Ann Arbor, LLC (5229), HopCat-Chicago, LLC (7552), HopCat-
Concessions, LLC (2597), HopCat-Detroit, LLC (8519), HopCat-GR Beltline, LLC (9149),
HopCat-Holland, LLC (7132), HopCat-Indianapolis, LLC (d/b/a HopCat-Broad Ripple)(7970),
HopCat-Kalamazoo, LLC (8992), HopCat-Kansas City, LLC (d/b/a HopCat,-KC, LLC and
Tikicat)(6242), HopCat-Lexington, LLC (6748), HopCat-Lincoln, LLC (2999), HopCat-
Louisville, LLC (0252), HopCat-Madison, LLC (9108), HopCat-Minneapolis, LLC (8622),
HopCat-Port St. Lucie, LLC (0616), HopCat-Royal Oak, LLC (1935), HopCat-St. Louis, LLC
(6994), Luck of the Irish, LLC (d/b/a The Waldron Public House, LLC and McFadden’s
Restaurant Saloon)(4255).
              Case:20-01947-jwb      Doc #:25 Filed: 06/05/2020           Page 2 of 3




         2.    Lucas is admitted to the following courts: the United States District Court—

Southern District of New York; the United States District Court—Eastern District of New York;

the United States District Court—Northern District of California; the United States District

Court—Eastern District of California, and; the United States District Court—Southern District of

California.

         3.    Lucas understands that he is bound by all rules, practices, and ethics that are

applicable to all other attorneys admitted to practice before the United States Bankruptcy Court

for the Western District of Michigan, located in Grand Rapids, Michigan.

         4.    As requested by Local Rule 9010-3, upon entry of an order by the United States

Bankruptcy Court for the Western District of Michigan granting this Motion, Lucas will pay the

$35.00 fee as required, remitted by check or money order within ten (10) days of the entry of the

order granting this Motion.

         5.    Under Rules 2002 and 9010(b) of the Federal Rules of Bankruptcy Procedure,

Lucas requests that all notices given or required to be given in the above proceeding be given to

and served upon the undersigned at the office, address, email, and telephone number set forth

below.

                        (The rest of this page is intentionally left blank)
             Case:20-01947-jwb      Doc #:25 Filed: 06/05/2020       Page 3 of 3




         WHEREFORE, John W. Lucas respectfully requests that this Court enter an order

granting his request for Pro Hac Vice admission and to appear on behalf of each of the Debtors

in the above captioned proceedings, as well as in any contested matter or adversary proceeding

arising therein.

Dated: June 5, 2020                        Respectfully submitted,

                                           PACHULSKI STANG ZIEHL & JONES LLP

                                           /s/ John W. Lucas
                                           John W. Lucas
                                           150 California Street, 15th Floor
                                           San Francisco, California 94111
                                           Telephone: (415) 263-7000

                                           and

                                           WARNER NORCROSS + JUDD LLP

                                           /s/ Elisabeth M. Von Eitzen
                                           Rozanne M. Giunta (P29969)
                                           Elisabeth M. Von Eitzen (P70183)
                                           Stephen B. Grow (P39622)
                                           1500 Warner Building
                                           150 Ottawa Avenue, NW
                                           Grand Rapids, Michigan 49503
                                           Telephone: (616) 752-2000

                                           Proposed Counsel to the Debtors
20236329-1
